- Provided by MZ Technologies Table of Contents Exhibit 4.12 THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILEDPARATELY WITH THE COMMISSION: [***]. ADDENDUM TO THE COMMITMENT LETTER FOR PROVISION OF INTERNET SERVICES 01 - ISSUING BODY 02 - ADDENDUM NO. VES-10 32 03 - DATE OF EXECUTION OF CONTRACT 04 - ISSUING BODY 05 - REFERENCE DOCUMENT 26/06/2003 VES-9 COMMITMENT LETTER 06 - CLIENT (CORPORATE NAME/NAME) 07  Corporate/Individual Taxpayers ID (CNPJ/CPF) NET SERVIÇOS DE COMUNICAÇÃO S/A 00.108.784/0001-65 08 - ADDRESS 09 - CITY 10 - STATE RUA VERBO DIVINO, 1356 SÃO PAULO SP By the present Instrument, Empresa Brasileira de Telecomunicações S.A.  EMBRATEL and the above-mentioned CUSTOMER , hereby agree to enter into this Addendum to the Commitment Letter for the Provision of Business Link Service , pursuant to the following conditions: 1 CLAUSE ONE - PURPOSE The PURPOSE of this ADDENDUM is : 1.1 To update the IP capacities and their respective bandwidths, per the following table: ITEM CNL LOCATION BANDWITH 01 ANS ANÁPOLIS [***] 02 APS ARAPONGAS [***] 03 BGE BAGÉ [***] 04 BGV BENTO GONÇALVES [***] 05 BHE BELO HORIZONTE [***] 06 BNU BLUMENAU [***] 07 BRU BAURU [***] 08 BSA BRASILIA [***] 09 CAS CAMPINAS [***] 10 CCO CHAPECÓ [***] 11 CPE CAMPO GRANDE [***] 12 CSL CAXIAS DO SUL [***] 13 CTA CURITIBA [***] 14 CUA CRICIÚMA [***] 15 CZA CRUZ ALTA [***] 16 ERE ERECHIM [***] 17 FAC FRANCA [***] 18 FNS FLORIANÓPOLIS [***] 19 FRL FARROUPILHA [***] 20 GNA GOIÂNIA [***] 21 IDU INDAIATUBA [***] 22 JAI JUNDIAI [***] 23 JVE JOINVILLE [***] 24 KDK CAPÃO DA CANOA [***] 25 LDA LONDRINA [***] 26 LJO LAJEADO [***] 27 MGA MARINGÁ [***] 28 NHO NOVO HAMBURGO [***] 29 PAA PIRACICABA [***] 30 PAE PORTO ALEGRE [***] 31 PAS PASSO FUNDO [***] Exhibit 4.12 THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILEDPARATELY WITH THE COMMISSION: [***]. ITEM CNL LOCATION BANDWITH 32 PLT PELOTAS [***] 33 RGR RIO GRANDE [***] 34 RJO RIO DE JANEIRO [***] 35 RPO RIBEIRÃO PRETO [***] 36 SCL SÃO CARLOS [***] 37 SCR SANTA CRUZ DO SUL [***] 38 SMA SANTA MARIA [***] 39 SOC SOROCABA [***] 40 SPO SAO PAULO [***] 41 SRR SÃO JOSÉ DO RIO PRETO [***] 42 STS SANTOS [***] 43 UGN URUGUAIANA [***] 44 GRS GUARULHOS [***] 45 BTU BOTUCATU [***] 46 JAU JAU [***] 47 STZ SERTÃOZINHO [***] 48 VOS VALINHOS [***] 49 PG0 PONTA GROSSA [***] 50 MIA MARILIA [***] 51 CSC CASCAVEL [***] 52 GRP GUARAPUAVA [***] 53 CNE CIANORTE [***] 2 CLAUSE TWO - RATIFICATION 2.1 This ADDENDUM shall take force in full from the date of its execution, therefore, all the other clauses and conditions of the Original Commitment Letter and prior addenda , whenever they do not state the contrary of this INSTRUMENT shall remain in force . In witness whereof, the parties execute this ADDENDUM in two counterparts in the presence of the undersigned witnesses: São Paulo, November 17, 2009 EMPRESA BRASILEIRA DE TELECOMUNICAÇÕES S/A NET SERVIÇOS DE COMUNICAÇÃO S/A EMBRATEL /s/ Cid Kuhara /s/ João Elek CID KUHARA João Elek SALES OFFICER Chief Financial Officer EMPRESA BRASILEIRA DE TELECOMUNICAÇÕES S/A NET SERVIÇOS DE COMUNICAÇÃO S/A EMBRATEL /s/ Samuel Luis Cano Nunes /s/ José Paulo de Freitas SAMUEL LUIS CANO NUNES José Paulo de Freitas SALES MANAGER Chief Human Resources Officer /s/ Carlos Romero NAME: Carlos Romero RG: / CPF: RG:28953414-8/ CPF: 176031278-9 Witness Witness
